DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 1-17 of U.S. Patent No.’s 8,480,333 and 10,487,467 respectively. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they contain essentially the same subject matter, structural and functional language, and overlap in scope.

Claim Objections
Claims 21-26 are objected to because of the following informalities:  Claims 21 and 26 both contain the term “A frame rail member” in line 3.  This limitation should not be capitalized as the claims are required to be in complete sentence-form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a removable resilient rub-rail member” in lines 7 and 8.  This limitation constitutes a double-positive recitation and renders the claims indefinite because it is unclear as to whether this is the aforementioned rub-rail member is the same as the rub-rail member previously introduced in line 5, or a different one altogether.
Claim 21 recites the limitation “wherein the first and second channels are on opposite sides of the frame rail member”.  This limitation renders the claim indefinite because is it unclear as to what ‘side’ is being referred to (the first and second sides previously claimed in claim 1, a front/back/top/bottom/upper/lower/in/out side of the rail, a combination thereof, or something else entirely).
Claims 22-25 are similarly rejected for being dependent upon an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 20-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hallsten et al. (US 5845594).
Regarding claims 20 and 26, Hallsten discloses a frame rail assembly for a boat dock structure, the frame rail assembly comprising:  a frame rail member [30] including an outer surface [facing left, away from the dock in Figure 4], a first side [facing right, towards the dock in Figure 4] configured for securing the frame rail member to a side of the boat dock structure by fasteners or welding [showing fully secured in Figure 5]; and a second side [facing left, away from the dock in Figure 4] opposing the first side configured for securing a removable resilient rub-rail member [16]; a first channel [52] extending along a length of the frame rail member; a second channel [68] below the first channel, the second channel extending along the length of the frame rail member; and a removable resilient rub-rail member [16] projecting outward from the second side and extending along at least a portion of the length of the frame rail member and over an upper side of the frame rail member [at 50 in Figures 4 & 5].
Regarding claim 21, Hallsten further discloses the first and second channels are on opposite sides of the frame rail member [top and bottom sides].
Regarding claims 22 and 23, Hallsten further discloses the first/second channels include a first/second inner section and a first/second outer section, wherein the first/second outer section is open at the outer surface, and wherein the first/second inner section has a cross-sectional area larger than the first/second outer section [Figures 4 & 5].
Regarding claim 24, Hallsten further discloses the rub-rail member includes a first coupling member having a cross-section shaped complementarily to a cross-section of the first channel located on the opposite side from the second channel of the frame rail, and extending through the first channel of the frame rail member in engagement therewith; and a second coupling member having a cross-section shaped complementarily to a cross-section of the second channel and extending through the second channel in engagement therewith [upper/lower coupling members engage respective upper/lower channels on the frame; Figures 4 & 5].
Regarding claim 25, the cross-sections of the first coupling member and the second coupling member are sized and shaped such that the first coupling member and the second coupling member are limited to longitudinal insertion into and removal from the first channel and from the second channel, respectively [the ‘bulb’ of the rub-rail is larger than the opening section of the channel, therefore it could not have been press-fit in and must have had to be slid in longitudinally].

Allowable Subject Matter
The Examiner notes that similarly with the parent case that went abandoned (#16/692485), should the Applicant amend claim 20 to include the language “wherein a cross-sectional shape of the first inner section of the first channel is different from the second cross-sectional shape of the second channel” it would result in an allowable claim over the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/Primary Examiner, Art Unit 3619